Title: To John Adams from the Marquis of Carmarthen, 28 February 1786
From: Carmarthen, the Marquis of
To: Adams, John


     
      Sir,
      St. James’s, February 28th. 1786.
     
     In Answer to the Memorial You did me the Honour to deliver to me on the 8th. Decr:, I have to observe to You, Sir, that it is His Majesty’s fixed Determination, upon the present, as well as on every other Occasion, to act in perfect Conformity to the strictest Principles of Justice and good Faith.
     The Seventh Article both of the Provisional and of the Definitive Treaties between His Majesty and the United States, clearly stipulates the withdrawing, with all convenient Speed, His Majesty’s Armies, Garrisons and Fleets, from the said United States, and from

every Port, Place and Harbour within the same; and no Doubt can possibly arise respecting either the Letter or the Spirit of such an Engagement.
     The Fourth Article of the same Treaties as clearly stipulates, that Creditors, on either Side, shall meet with no lawful Impediment to the Recovery of the full Value, in Sterling Money, of all bonâ fide Debts heretofore contracted.
     The little Attention paid to the fulfilling this Engagement, on the Part of the Subjects of the United States in general, and the direct Breach of it in many particular Instances, have already reduced many of the King’s Subjects to the utmost Degree of Difficulty and Distress: nor have their Applications for Redress (to those whose Situations in America naturally pointed them out as the Guardians of public Faith) been as yet successful, in obtaining them that Justice to which, on every Principle of Law, as well as of Humanity, they were clearly and indisputably entitled.
     The Engagements entered into by Treaty ought to be mutual, and equally binding on the respective Contracting Parties. It would therefore be the Heighth of Folly, as well as Injustice, to suppose one Party alone obliged to a strict Observance of the Public Faith, while the other might remain free to deviate from its own Engagements, as often as Convenience might render such Deviation necessary, though at the Expence of its own National Credit and Importance.
     I flatter myself however, Sir, that Justice will speedily be done to British Creditors; and I can assure You, Sir, that whenever America shall manifest a real Determination to fulfil her Part of the Treaty, Great Britain will not hesitate to prove her Sincerity, to cooperate in whatever Points depend upon her, for carrying every Article of it into real and compleat Effect.
     The inclosed Paper contains a State of the Grievances complained of by Merchants, and other British Subjects, having Estates, Property, and Debts due to them, in the several States of America.
     I am, / Sir, / Your most obedient / humble Servant.
     
      Carmarthen.
     
    